UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

CHRISTOPHER ELLIS,

                                  Plaintiff,
             -v-                                              Civ. No. 9:17-CV-577
                                                                    (BKS/DJS)
RONALD REQUIRES, et al.,

                                  Defendants.



APPEARANCES:                                           OF COUNSEL:

CHRISTOPHER ELLIS
Plaintiff, Pro Se
17-B-2522
Clinton Correctional Facility
P.O. Box 2001
Dannemora, New York 12821

BROOME COUNTY ATTORNEY’S OFFICE                        ROBERT G. BEHNKE, ESQ.
Attorney for the Defendants
Broome County Office Building
60 Hawley Street
P.O. Box 1766
Binghamton, New York 13902-1766

DANIEL J. STEWART
United States Magistrate Judge

                                       ORDER

      Defendants have filed a Motion for Summary Judgment in this case. A DVD

potentially relevant to the Motion exists which Plaintiff is entitled to view prior to

responding to the pending Motion.        Plaintiff is presently incarcerated at Clinton

Correctional Facility. The Court has been advised that the facility will permit Plaintiff
to view the video only if directed to do so by the Court and if the video is sent directly by

the Court.

       Accordingly, along with this Order the Court encloses the DVD and requests that

the Superintendent of Clinton Correctional Facility make arrangements for Plaintiff,

Christopher Ellis (DIN # 17-B-2522) to view this video within thirty days of this Order.

Thereafter, the DVD should be returned to the Court.

       IT IS SO ORDERED.

Date: March 19, 2020
      Albany, New York




                                             2
